34 Ill. App.2d 46 (1962)
180 N.E.2d 45
People of the State of Illinois ex rel. Philip English, Harold C. Mahoney, and Peter Schmidt, Petitioners-Appellants,
v.
Jack E. Bowers, State's Attorney of DuPage County, et al., Defendants-Appellees.
Gen. No. 11,543.
Illinois Appellate Court  Second District, Second Division.
February 8, 1962.
Charles B. Marshall and Herbert C. Loth, Jr., of Chicago, and Rudolph A. Vasalle, of Chicago (Deceased), for appellants.
William J. Bauer, *47 State's Attorney of DuPage County, Joseph A. Donovan, of Wheaton, and Robert J. Scott and Schmid & Orstrom, of Glen Ellyn, for appellees.
(Abstract of Decision.)
Opinion by JUDGE WRIGHT.
Affirmed.
Not to be published in full.